Citation Nr: 1401888	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  08-13 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right knee disabilities.  

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected right knee disabilities.  

3.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected right knee disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to October 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO), that determined that new and material evidence had not been received to reopen claims for entitlement to service connection for a low back disability and a right hip disability, both to include as secondary to service-connected right knee disabilities.  By this decision, the RO also denied service connection for a left hip disability, to include as secondary to service-connected right knee disabilities.  

In April 2010, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

In May 2010, the Board reopened and remanded the issues of entitlement to service connection for a low back disability and for a right hip disability, both to include as secondary to service-connected right knee disabilities.  The Board also remanded the issue of entitlement to service connection for a left hip disability, to include as secondary to service-connected right knee disabilities.  

The issue of entitlement to service connection for a low back disability, to include as secondary to service-connected right knee disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran does not currently have a right hip disability.  

2.  The Veteran does not currently have a left hip disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disability, to include as secondary to service-connected right knee disabilities, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).  

2.  The criteria for service connection for a left hip disability, to include as secondary to service-connected right knee disabilities, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

April 2007, June 2007, and November 2007 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R § 3.159(b)(1).   The April 2007 and November 2007 letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated, most recently in a November 2011 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA treatment records and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).   A VA examination was conducted in February 2011.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).   

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).   

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with Allen; however, based upon the facts in this case the regulatory change does not impact the outcome of the appeal.  

The Veteran is service-connected for postoperative residuals of a meniscectomy of the right knee with synovitis, an anterior cruciate ligament tear, and degenerative joint disease.  He is also service-connected for instability of the right knee.  

He contends that he has right hip and left hip disabilities, including gait problems, that are related to his service-connected right knee disabilities.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of any right hip or left hip problems.  Such records do show treatment for a right knee disability.  

The first post-service evidence of any possible right hip disability is in January 2004.  Post-service private and VA treatment records, including examination reports, do not show treatment for any left hip problems.  

A January 2004 VA orthopedic examination report noted that the Veteran reported that his right knee was very unstable and painful, with weakness, stiffness, and constant swelling.  He stated that there was no locking, heat, or redness.  The Veteran described the pain as radiating upward to his right hip on a daily basis.  The impression solely referred to a right knee disability.  

A September 2006 VA telephone triage note indicated that the Veteran was requesting an appointment for problems including right knee and right hip pain.  He reported that he had right hip pain for a couple of weeks and that he thought it was related to his knee.  He stated that there was no swelling, redness, or history of an injury.  A diagnosis was not provided.  

A January 2007 VA treatment entry indicated that the Veteran reported that he had medial right knee pain that radiated up the thigh to his anterior-lateral hip.  He stated that there was no injury and that the pain would start one to two hours after walking to work.  The diagnoses included rule out right hip pathology.  A February 2007 notation regarding a VA radiological report, as to the Veteran's (right) hip, was negative.  

An April 2007 VA treatment entry noted that the Veteran complained of intermittent right testicular pain that was always associated with right hip pain.  The impression was right testicular pain, etiology unknown.  

A May 2007 and June 2007 VA telephone triage notes indicated that the Veteran reported that he had pain, including in his right hip.  Diagnoses were not provided.  

A February 2011 VA orthopedic examination report included a notation that the Veteran's claim file was reviewed.  The Veteran reported that he sustained a torn anterior cruciate ligament tear in 1991.  He stated that he had undergone a total of five surgeries on his right knee, with the most recent surgery in 2009.  He indicated that he had difficulty with prolonged sitting and standing, and that he was able to drive approximately forty-five minutes to an hour before he would have to stop due to pain, including in his knee and hip.  The Veteran reported that he had discomfort in his right hip because of his very antalgic gait secondary to his right knee problem.  The diagnosis was severe degenerative changes with internal derange of the right knee.  The examiner concluded that no disability of the right and left hips was caused by or a result of a right knee condition.  
The examiner stated that the Veteran did have muscular stiffness with prolonged sitting because of his right knee, but that there was no joint disorder per se.  
The examiner specifically found that there were no disabilities of the right or left hips as those joints were normal.  

Although the Veteran has repeatedly reported right hip complaints to various medical providers, there is no evidence of any actually diagnosed right hip disability.  

There is no evidence of complaints of, treatment for, or diagnosis of a left hip disability.  

The Veteran is competent to report symptoms that he thought were right and left hip problems during service or after service; however, as a lay person, he does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of these conditions.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011), see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds that the Veteran's lay assertions are not competent evidence and are of no probative value.  

In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the claims for entitlement to service connection for a right hip disability and for a left hip disability; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  







ORDER

Service connection for a right hip disability, to include as secondary to service-connected right knee disabilities, is denied.  

Service connection for a left hip disability, to include as secondary to service-connected right knee disabilities, is denied.  


REMAND

This case was previously remanded by the Board in May 2010, partly to schedule the Veteran for a VA examination to determine if there were any current low back disabilities, and if so, the nature, extent, and etiology of any such disabilities.  The examiner was to opine as to whether it was at least as likely as not that any diagnosed low back disabilities were caused or aggravated by the Veteran's service-connected right knee disabilities.  

Pursuant to the May 2010 remand, the Veteran was afforded a VA spine examination in February 2011.  There was a notation that the Veteran's claim file was reviewed.  The examiner indicated that the Veteran did not complain of any direct pain in his lumbosacral spine, but that he did report that he had discomfort that would apparently come from his right knee stiffness that extended to his right hip and, then, to the right side of his back with prolonged sitting.  The Veteran also reported that he would have mild, weekly, flare-ups of his lumbosacral spine condition that would last for hours.  The examiner stated that the Veteran reported that he had no functional impairment except that he would have to stop and stretch.  

The examiner indicated that there was no diagnosis, and that the Veteran had a normal lumbar spine for his age.  The examiner found that a disability of the Veteran's lumbosacral spine was not caused by or a result of a right knee condition.  The examiner reported that there were no disabilities of the lumbosacral spine as the Veteran's spine was normal.  While the examiner indicated that the Veteran did have muscular stiffness with prolonged sitting because of his right knee, there was not a spine disorder per se.  

A February 2011 radiological report, however, related an impression that included decreased lordotic curvature on lateral view and disk spaces and vertebral bodies that were maintained with tiny anterior osteophytes at the L1-L2, L2-L3, and L3-L4 disk spaces.  Additionally, prior May 2009 and July 2008 VA treatment entries included notations that the Veteran had degenerative joint disease of the knees and spine.  

A previous December 1992 VA general medical examination report also related diagnoses including low back syndrome with right sacroiliac strain.  

The "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

As there is still a question as to whether the Veteran currently has a diagnosed low back disability, the Board finds that the Veteran has not been afforded an adequate VA examination.   

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for low back problems since September 2009.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform the Veteran of such, and advise him he may obtain and submit those records.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine whether the Veteran does, in fact, have a current low back disability. If so, whether it is at least as likely as not (a 50 percent or greater probability) that:  

a) any such diagnosed disability is related to his period of service; or,

b) the Veteran's service-connected right knee disabilities caused or aggravated any diagnosed low back disability.  

The examiner must specifically comment on the May 2009 and July 2008 VA notations of record indicating that the Veteran has degenerative joint disease of the spine, as well as the February 2011 VA radiological report, as to the Veteran's lumbosacral spine, which related an impression that included decreased lordotic curvature on lateral view and disk spaces and vertebral bodies that were maintained, with tiny anterior osteophytes at the L1-L2, L2-L3, and L3-L4 disk spaces.  

The entire claim file (i.e., the paper claim file and any medical records contained in VBMS, Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to VBMS and Virtual VA, any relevant treatment records contained in the Virtual VA or VBMS files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  The examiner must diagnose all current low back disabilities, including any degenerative joint disease of the lumbosacral spine.  


The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


